         Case 1:21-cv-01646 Document 1 Filed 06/21/21 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 WINGLET TECHNOLOGY, LLC
 8200 East 34th Street North
 Suite 1410
 Wichita, KS 67226

        and                                         Civil Action No.:

 ROBERT L. KISER
 1630 North 143rd Street East
 Wichita, KS 67230

                        Plaintiffs,

        vs.

 GAETANO A. SCIORTINO
 6521 77th Place
 Middle Village, NY 11379

                        Defendant.


                         COMPLAINT AND JURY DEMAND

       The Plaintiffs, Winglet Technology, LLC, and Robert L. Kiser, by and through their

attorney, GREGORY S. WINTON, ESQ., and THE AVIATION LAW FIRM, complain

of the Defendant, Gaetano A. Sciortino, and allege, upon knowledge as to themselves and

their own actions and upon information and belief as to all other matters, that at all relevant

times mentioned herein the following to be true:

                             PRELIMINARY STATEMENT

       This is a civil action seeking monetary relief from the Defendant because of the

particular harm caused by Defendant’s campaign to disparage, defame, and harm the
        Case 1:21-cv-01646 Document 1 Filed 06/21/21 Page 2 of 13




reputation and business of the Plaintiffs by negligently and maliciously making and

publishing false and defamatory statements concerning the Plaintiffs.

                                 NATURE OF THE ACTION

   1. Defendant has engaged in a campaign to disparage, defame, and harm the

       reputation of the Plaintiffs by publicly making and communicating false and

       defamatory statements concerning the Plaintiffs to other individuals, with the

       malicious intent to injure Plaintiffs in their trade, profession, and community

       standing.

   2. Defendant published the defamatory statements, without privilege, to third parties.

   3. The Defendant's fault in publishing the false and defamatory statements amounted

       to at least negligence.

   4. The Defendant’s false and defamatory statements are actionable as a matter of law

       irrespective of special harm, and his publication caused the Plaintiffs special

       harm.

                                          PARTIES

   5. Plaintiff, Winglet Technology, LLC (“Winglet Technology”), is a limited liability

       company duly organized by and operating under the laws of the State of Kansas,

       and all members reside in either Kansas or Oklahoma.

   6. Plaintiff, Robert L. Kiser (“Kiser”), is a natural person residing in the State of

       Kansas and is the founder and managing member of Winglet Technology.

   7. Upon information and belief, Defendant, Gaetano A. Sciortino, is a natural

       person residing in the State of New York.




                                             2
     Case 1:21-cv-01646 Document 1 Filed 06/21/21 Page 3 of 13




                             JURISDICTION AND VENUE

8. The Court has original jurisdiction of this civil action under 28 U.S.C. § 1332 in

   that the matter in controversy exceeds the sum of $75,000, exclusive of interest

   and costs, and is between citizens of different States.

9. Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(2) in that a

   substantial part of the events or omissions giving rise to the claim occurred within

   this judicial district.

                             GENERAL ALLEGATIONS

10. Plaintiffs repeat, reiterate, and reallege each and every allegation as set forth

   above with the same force and effect as if more fully set forth herein.

11. At all times relevant herein, Plaintiffs design and market innovative aircraft

   winglets for installation on specific, turbine powered, transport category aircraft.

12. Prior to being installed on an aircraft, the winglets designed by Plaintiffs must be

   certificated and approved by the Federal Aviation Administration (“FAA”), an

   agency of the United States headquartered in Washington, DC, through a process

   called Supplemental Type Certification.

13. Plaintiffs rely on their reputation and standing within the aviation community,

   and the community-at-large, in support of the efforts to market their winglets.

14. Plaintiffs rely on their reputation and standing within the FAA, and agents

   thereof, in support of their efforts to obtain Supplemental Type Certification for

   their winglets.




                                           3
     Case 1:21-cv-01646 Document 1 Filed 06/21/21 Page 4 of 13




15. On or about March 25, 2019, Plaintiffs submitted an application to the FAA for

   the issuance of a Supplemental Type Certificate to authorize the installation of

   winglets on the Bombardier Learjet Model 45, a turbine powered, transport

   category aircraft (the “Certification Project”).

16. Throughout the Certification Project, Plaintiff Kiser was the lead representative of

   Plaintiff Winglet Technology and the designated program manager and

   certification coordinator.

17. Upon information and belief, at all times relevant herein, Defendant is and was

   the Deputy Director of the Compliance and Airworthiness Division at the FAA

   with authority over Plaintiffs’ Certification Project.

18. On or about June 26, 2020, Defendant electronically signed a false and

   defamatory Memorandum dated June 25, 2020, concerning Plaintiffs (the

   “Memorandum”). A true and correct copy of the Memorandum is attached hereto

   and made part of this Complaint as Exhibit A.

19. Upon information and belief, Defendant published the Memorandum on or about

   June 29, 2020, via electronic mail without privilege to third parties other than

   Plaintiffs, some of which were located in Washington, D.C.

20. The Memorandum contains patently and verifiably false and defamatory

   statements concerning Plaintiffs.

21. The Memorandum further contains patently and verifiably false statements

   placing Plaintiffs in a false light, which would be highly offensive to a reasonable

   person.




                                         4
     Case 1:21-cv-01646 Document 1 Filed 06/21/21 Page 5 of 13




22. Defendant knew, or should have known, that the defamatory statements made in

   the Memorandum were false and unsubstantiated.

23. Defendant made and published the Memorandum with reckless disregard for the

   truth or falsity of the claims asserted therein.

24. Defendant made and published the Memorandum with actual malice and ill will.

25. In the alternative, Defendant willfully and negligently made and published the

   Memorandum.

                                    COUNT I
                                  DEFAMATION

26. Plaintiffs repeat, reiterate, and reallege each and every allegation as set forth

   above with the same force and effect as if more fully set forth herein.

27. Defendant published one or more false and defamatory written statements tending

   to adversely affect the business reputation of Plaintiffs in their trade and standing

   in the aviation community and with the FAA, and adversely affecting the

   community’s estimation of Plaintiffs.

28. Specifically, Defendant published false and defamatory statements indicating that

   Plaintiff Kiser is belittling and/or bullying, a threat to the physical safety of

   others, and a risk to aviation safety.

29. The false and defamatory statements made by the Defendant were of and

   concerning Plaintiffs.

30. These false and defamatory statements were published by Defendant via

   electronic mail on June 29, 2020, without privilege, to individuals other than

   Plaintiffs, some of which were located in Washington, D.C.

31. The false defamatory statements include, but are not limited to, the following:



                                            5
     Case 1:21-cv-01646 Document 1 Filed 06/21/21 Page 6 of 13




   A. A few employees have raised concerns about their physical safety while
      continuing to work on your project. They have described your behavior as
      displays of aggression with outbursts and personal verbal attacks during
      meetings. Some of the employees are unwilling to meet with you, one on one,
      because they are concerned for their safety.

See Exhibit A.

   B. Your actions have created what the FAA defines as a hostile work
      environment. Based on the concerns raised by the Wichita ACO Branch
      employees on more than one occasion, and are now at my level, I must and
      will address them. I take my employees concerns for their safety seriously and
      must take the following action. I also consider the situation to be a potential
      risk to aviation safety since, communications, transparency and a good
      understanding of the work depends on a foundation of good relations.

See Exhibit A.

32. The Defendant made other false and defamatory statements by innuendo

   including, but not limited to, the following:

       I am very concerned for the health and safety of every staff member and in the
       interest of aviation safety, I have made the decision to reassign Winglet
       Technology projects to the New York ACO Branch effective July 6, 2020
       until further notice.

See Exhibit A.

33. The Defendant made numerous false and defamatory statements, both directly and

   by innuendo, to the effect of the above-mentioned statements and otherwise.

34. In the alternative, the statements, as listed or described in this Complaint,

   constitute defamatory innuendo tending to imply, but not be limited by, the

   following:

       A. That Plaintiff Kiser presents a threat to aviation safety.

       B. That some FAA employees are unwilling to meet with Plaintiff Kiser

           because they are concerned for their safety.




                                          6
    Case 1:21-cv-01646 Document 1 Filed 06/21/21 Page 7 of 13




       C. That Plaintiff Kiser has engaged in a course of inappropriate and

           unprofessional conduct.

       D. That Plaintiff Kiser is a threat to aviation safety, verbally abusive, a threat

           to the physical safety of others, and that individuals are concerned for their

           safety when in his presence.

       E. That Plaintiffs have created a hostile work environment.

       F. That employees within the FAA do not wish to work with Plaintiffs.

       G. That FAA employees are hesitant to conduct business with Plaintiffs.

35. All of Defendant’s defamatory statements concerning Plaintiffs described herein,

   and the innuendo extending therefrom, are materially and verifiably false.

36. Defendant knew, or should have known, that the defamatory statements

   concerning Plaintiffs as described herein, were false.

37. Defendant made and published the false and defamatory statements about

   Plaintiffs with reckless disregard for the truth or falsity thereof.

38. Defendant made and published the false and defamatory statements about

   Plaintiffs with actual malice and ill will.

39. Defendant made and published the false and defamatory statements about

   Plaintiffs, which amount to outrageous conduct, or made with evil motive or

   careless indifference to Plaintiffs’ rights.

40. In the alternative, Defendant negligently made the false and defamatory

   statements about Plaintiffs.




                                          7
     Case 1:21-cv-01646 Document 1 Filed 06/21/21 Page 8 of 13




41. Defendant publicized the false and defamatory statements about Plaintiffs outside

   of the perimeter of his official duties and outside of any discretionary government

   function, such that any government function at issue was merely ministerial.

42. Defendant publicized the false and defamatory statements about Plaintiffs outside

   of normal channels.

43. In the alternative, Defendant publicized the false and defamatory statements about

   Plaintiffs in a normal manner but that resulted in an unreasonable degree of

   publication.

44. In the alternative, Defendant publicized the false and defamatory statements about

   Plaintiffs with malicious intent to harm Plaintiffs.

45. As a result of the false and defamatory statements published by Defendant,

   Defendant has irreparably damaged Plaintiffs’ business reputation in their trade,

   standing in the aviation community, standing with the FAA, and adversely

   affected the community’s estimation of Plaintiffs.

46. In the alternative, as a direct and proximate result of the false and defamatory

   statements made by Defendant, Plaintiffs have suffered special damages.

                                    COUNT II
                                  FALSE LIGHT

47. Plaintiffs repeat, reiterate, and reallege each and every allegation as set forth

   above with the same force and effect as if more fully set forth herein.

48. Defendant improperly publicized false representations about Plaintiffs which

   placed Plaintiffs in a false light by falsely attributing them to Plaintiffs’ conduct.




                                           8
     Case 1:21-cv-01646 Document 1 Filed 06/21/21 Page 9 of 13




49. In the alternative, Defendant improperly publicized false representations or false

   imputations of conduct by Plaintiffs, which placed Plaintiffs in a false light by

   falsely attributing conduct to them.

50. Defendant improperly publicized material about Plaintiffs placing Plaintiffs in a

   false light, which would be highly offensive to a reasonable person.

51. Defendant had knowledge of and acted in reckless disregard as to the falsity of the

   publicized material.

52. Defendant had knowledge of and acted in reckless disregard as to the false light in

   which Plaintiffs would be placed.

53. Specifically, Defendant falsely represented that Plaintiff Kiser engaged in actions

   that have created what the FAA defines as a hostile work environment; that he is a

   threat to aviation safety; is verbally abusive; is a threat to the physical safety of

   others; and that individuals are concerned for their safety when in his presence.

54. These false representations, imputations, or statements are understood to be of

   and concerning Plaintiff Kiser.

55. The publication of these false representations, imputations, or statements are

   highly offensive to any reasonable person.

56. As a result of the false light in which Plaintiffs were placed by these false

   representations, imputations, or statements, Plaintiffs were injured in their trade or

   profession, Plaintiffs’ character and reputation were harmed; their standing and

   reputation at the FAA, in the aviation community, and the community at large

   were impaired; and Plaintiff Kiser suffered mental anguish and personal

   humiliation.




                                          9
        Case 1:21-cv-01646 Document 1 Filed 06/21/21 Page 10 of 13




   57. Defendant knew that the representations or imputations publicized about Plaintiffs

       were false, and the Defendant publicized them with a reckless disregard as to the

       truth of those representations.

   58. By reason of the foregoing, Plaintiffs are entitled to recover all their damages

       from the Defendant.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgement against Defendant in their favor as

follows:

       1. Award Plaintiffs compensatory damages in an amount to be determined at trial.

       2. Award Plaintiffs punitive damages in an amount to be determined at trial.

       3. Award Plaintiffs prejudgment interest.

       4. Award Plaintiffs attorneys’ fees, costs and disbursements of this action.

       5. Award Plaintiffs such other and further relief as this Court deems just and

           proper.

                           DEMAND FOR A JURY TRIAL

       Plaintiffs demand a trial by jury of all issues and claims in this action so

triable. Dated: June 18, 2021

                                              THE AVIATION LAW FIRM

                                              /s/ Gregory S. Winton
                                              __________________________
                                              Gregory S. Winton, Esq.
                                              (USDC Bar No. 438670)
                                              1997 Annapolis Exchange Parkway
                                              Suite 300
                                              Annapolis, MD 21401
                                              Tel: (301) 294-8550
                                              Fax: (301) 294-2525
                                              Greg@AviationLawExperts.com



                                             10
Case 1:21-cv-01646 Document 1 Filed 06/21/21 Page 11 of 13




                    EXHIBIT
                       A
Case 1:21-cv-01646 Document 1 Filed 06/21/21 Page 12 of 13
Case 1:21-cv-01646 Document 1 Filed 06/21/21 Page 13 of 13
